DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 103 rejection of the claims with references Norris and Leblang, Applicant argues that neither Norris nor Leblang discloses limitation “the mixed reality environment is generated based on projecting a plurality of virtual items that are layered over a tangible area outside of a virtual reality environment” (Amendment, pg. 10, second para. – pg. 12). Examiner respectfully disagrees.
 Norris discloses projecting using mixed reality image systems 1720 and 2676, a three dimensional (3D) audial picture/image to a listener, of the physical environment of a speaking user/speaker at a different location, where the projection includes a virtual chair, a virtual table and a virtual window i.e., virtual items (fig. 24, elements 2425; 2452’, 2454’, 2456’, para. [0236]; para, [0268]; para, [0280]) that are layered over the speaker’s physical/tangible area 2415 (fig. 24, elements 2415; 2452, 2454, 2456), corresponding to limitation “the mixed reality environment is generated based on projecting a plurality of virtual items that are layered over a tangible area outside of a virtual reality environment”.
Applicant’s argues that additional reference Lovitt fails to disclose limitations recited in dependent claims 3-4, 10-11 and 17-18 as neither of the references disclose all the limitation recited in the independent claims 1, 9 and 16 from which they depend (Amendment, pg. 13, sec. C). Examiner respectfully disagrees that the references fail to disclose limitations recited in the independent claims as presented above, and absent any argument as to why the cited portions of Lovitt fail to disclose limitations recited in the dependent claims, Examiner maintains that the rejections of the dependent claims are appropriate. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims 1, 9 and 16 recite “wherein both the identified user is incorporated with a plurality of virtual individuals capable of transmitting the analyzed directional voice command and the mixed reality environment is generated based on projecting a plurality of virtual items that are layered over a tangible area outside of a virtual reality environment”. It is unclear what two parameters the “both” language refers to as there is no initial recitation of a multiple of the “the identified users”, it is also not clear whether the language refers to “wherein both the identified user and the plurality of virtual individual are incorporated” or whether the language refers to “the identified user and the mixed reality environment are generated based on projecting…”. The language is interpreted as claimed. Dependent claims 2-8,10-15 and 17-20 are rejected based on their dependency. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.     Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al US 2019/0215628 A1 (“Norris”) in view Leblang et al US 10,715,528 B1 (“Leblang”).
        Per Claim 1, Norris discloses a computer-implemented method comprising:
              analyzing a received directional voice command by identifying a plurality of contextual factors associated with at least one user in a plurality of users using a natural language processing algorithm wherein the at least one user is associated with a computing device (para. [0261]; para. [0264]; para. [0279]);
            dynamically identifying the at least one user in the plurality of users based on an analysis of the identified contextual factors associated with the analyzed directional voice command (para. [0261]);
           generating a plurality of scenarios within a mixed reality environment based on the identified contextual factors associated with analyzed directional voice command, wherein both the identified user is incorporated with a plurality of virtual individuals capable of transmitting the analyzed directional voice command (fig. 23; para. [0113]; para. [0260]-[0264]; para. [0268]-[0269]),
           and the mixed reality environment is generated based on projecting a plurality of virtual items that are layered over a tangible area outside of a virtual reality environment (Further, the wearable electronic device 1720 can provide the listener with images and/or video…For instance, the listener 1710 sees through a display of the wearable electronic device 1720 a real-time image…, para. [0236]; Consider an example in which microphones on a wearable electronic device on the speaker 2450 capture binaural sound as it leaves the mouth of the speaker…These cues provide a three dimensional (3D) audial picture to the listener, and this audial picture includes the physical environment of the room of the speaker (e.g., the audial picture being shown as dashed lines of the speaker 2450′, the table 2452′, the chair 2454′, the window 2456′, size and shape of the room 2472′ in which the speaker is located, and other objects…, para. [0268]-[0269]; para. [0280], virtual chair, table as example items layered in tangible/physical room of virtual reality environment);
             identifying a location within the generated plurality of scenarios associated with at least one received directional voice command within a plurality of directional voice commands associated with the plurality of virtual individuals (para. [0259]-0261]; para. [0263]-[0264]);
           Norris fails to explicitly disclose validating the identified location associated with the at least one received directional voice command using a corpus knowledge algorithm
            However, in an analogous art, Leblang discloses:
            validating the identified location associated with the at least one received directional voice command using a corpus knowledge algorithm; Leblang discloses the use of authentication service, executed by the software algorithm, that confirms within a degree of confidence a particular user’s location based on analysis of stored data and voice location data inputted into the system or server (col 2, lines 32-47; col 3, lines 51-58; col 22, lines 12-15)
             It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to combine the disclosed teaching of Leblang in the method of Norris, because such combination would allow the use of authentication services and software (algorithm) to confirm the identified location based on voice and stored data inputs regarding the user (col 2, lines 32-47; col 3, lines 45-58; col 22, lines 12-15).
           Per Claim 2, Norris, in view of Leblang, further discloses the computer implemented method of claim 1,
            Leblang discloses wherein the plurality of contextual factors provides additional information to the received directional voice command, wherein the additional information is security information associated with each user within the plurality of users (col 15, lines 51-67; col 16, lines 1-2).
          Per Claim 5, Norris, in view of Leblang, further discloses the computer-implemented method of claim 1, 
             Norris discloses generating the mixed reality environment by projecting a plurality of virtual items that are layered over a physical area outside of a virtual reality environment (para. [0236]; para. [0268]-[0269]; para. [0280]). 
           Per Claim 6, Norris, in view of Leblang, further discloses the computer-implemented method of claim 1, 
               Norris discloses wherein generating the plurality of scenarios comprises generating a scenario for each sequence of developing events based on the analysis of the received directional voice command associated with each user within the plurality of users (para. [0118]; para. [0264]).
            Per Claim 7, Norris, in view of Leblang, further discloses the computer-implemented method of claim 1, 
               Norris discloses: wherein identifying the location associated with the at least one received directional voice command comprises: identifying a location associated with the at least one received directional voice command based on a direction at a predetermined period of time in relation to the computing device (para. [0169]); and
            identifying a location associated with the at least one received directional voice command based on angular position at a predetermined period of time in relation to the computing device (para. [0169]; para. [0172]).
            Per Claim 8, Norris, in view of Leblang, further discloses the computer-implemented method of claim 1, 
             Leblang discloses: wherein validating the identified location comprises: identifying a deviation within the analysis of the received directional voice command (col 2, lines 32-47); 
           initiating a test within the plurality of scenarios based on the identified deviation of the analyzed directional voice command (col 2, lines 32-47); and 
           testing success criteria by continually updating a plurality of parameters associated with each respective generated scenario within the plurality of scenarios based on the identified deviation using the corpus knowledge algorithm (col 2, lines 47-51; col 14, lines 37-48; col 22, lines 12-15). 
         Per Claim 9, Norris discloses a computer program product comprising:
             one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising (para. [0279]; para. [0289]);
              program instructions to analyze a received directional voice command by identifying a plurality of contextual factors associated with at least one user in a plurality of users using a natural language processing algorithm, wherein the at least one user is associated with a computing device (para. [0264]; [0264]; para. [0279]);
             program instructions to dynamically identify the at least one user in the plurality of users based on an analysis of the identified contextual factors associated with the analyzed directional voice command (para. [0261]);
             program instructions to generate a plurality of scenarios within a mixed reality environment based on the identified contextual factors associated with analyzed directional voice command, wherein both the identified user is incorporated with a plurality of virtual individuals capable of transmitting the analyzed directional voice command (para. [0260]; para. [0264]),
              and the mixed reality environment is generated based on projecting a plurality of virtual items that are layered over a tangible area outside of a virtual reality environment (Consider an example in which microphones on a wearable electronic device on the speaker 2450 capture binaural sound as it leaves the mouth of the speaker…These cues provide a three dimensional (3D) audial picture to the listener, and this audial picture includes the physical environment of the room of the speaker (e.g., the audial picture being shown as dashed lines of the speaker 2450′, the table 2452′, the chair 2454′, the window 2456′, size and shape of the room 2472′ in which the speaker is located, and other objects…, para. [0268]-[0269], virtual chair, table as example items layered in tangible/physical room of virtual reality environment);
             program instructions to identify a location within the generated plurality of scenarios associated with at least one received directional voice command within a plurality of directional voice commands associated with the plurality of virtual individuals (para. [0259]-[0261]; para. [0263]-[0264]);
              Norris fails to explicitly disclose program instructions to validate the identified location associated with the at least one received directional voice command using a corpus knowledge algorithm. 
             However, in an analogous art, Leblang discloses: program instructions to validate the identified location associated with the at least one received directional voice command using a corpus knowledge algorithm (Leblang col 2, lines 32- 47; col 3, lines 51-58 and col 22, lines 12-15)
          It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to combine the disclosed teaching of Leblang with the computer program product of Norris, because such combination would allow the use of authentication services and software (algorithm) to confirm the identified location based on voice and stored data inputs regarding the user (Leblang, col 3, lines 45-58; col 22, lines 12-15).
          Per Claim 12, Norris, in view of Leblang, further discloses the computer program product of claim 9, 
             Norris discloses wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to generate the mixed reality environment by projecting a plurality of virtual items that are layered over a physical area outside of a virtual reality environment (para. [0280]).
          Per Claim 13, Norris, in view of Leblang, further discloses the computer program product of claim 9, 
             Norris discloses wherein the program instructions to generate the plurality of scenarios comprise program instructions to generate a scenario for each sequence of developing events based on the analysis of the received directional voice command associated with each user within the plurality of users (para. [0118]; para. [0264]).
          Per Claim 14, Norris, in view of Leblang, further discloses the computer program product of claim 9,
             Norris discloses: wherein the program instructions to identify the location associated with the at least one received directional voice command comprise: program instructions to identify a location associated with the at least one received directional voice command based on a direction at a predetermined period of time in relation to the computing device (para. [0169]); 
             program instructions to identify a location associated with the at least one received directional voice command based on angular position at a predetermined period of time in relation to the computing device computing device (para. [0169]; para. [0172]).
          Per Claim 15, Norris, in view of Leblang, further discloses the computer program product of claim 9, 
             Leblang discloses: wherein the program instructions to validate the identified location comprise: program instructions to identify a deviation within the analysis of the received directional voice command (col 2, lines 32-47); 
             program instructions to initiate a test within the plurality of scenarios based on the identified deviation of the analyzed directional voice command (col 2, lines 32-47); and 
            program instructions to test success criteria by continually updating a plurality of parameters associated with each respective generated scenario within the plurality of scenarios based on the identified deviation using the corpus knowledge algorithm (col 2, lines 47-51, col 14, lines 37-48; col 22, lines 12-15). 
        Per Claim 16, Norris discloses a computer system comprising:
           one or more computer processors (para. [0282]); 
           one or more computer readable storage media (para. [0282]); and 
           program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions (para. [0279]; para. [0282]; para. [0289]); comprising: 
           program instructions to analyze a received directional voice command by identifying a plurality of contextual factors associated with at least one user in a plurality of users using a natural language processing algorithm, wherein the at least one user is associated with a computing device (para. [0261]; para [0264]; para. [0279]);
            program instructions to dynamically identify the at least one user in the plurality of users based on an analysis of the identified contextual factors associated with the analyzed directional voice command (para. [0261]);
            program instructions to generate a plurality of scenarios within a mixed reality environment based on the identified contextual factors associated with analyzed directional voice command, wherein both the identified user is incorporated with a plurality of virtual individuals capable of transmitting the analyzed directional voice command (para. [0260]; para. [0264)
             and the mixed reality environment is generated based on projecting a plurality of virtual items that are layered over a tangible area outside of a virtual reality environment (Consider an example in which microphones on a wearable electronic device on the speaker 2450 capture binaural sound as it leaves the mouth of the speaker…These cues provide a three dimensional (3D) audial picture to the listener, and this audial picture includes the physical environment of the room of the speaker (e.g., the audial picture being shown as dashed lines of the speaker 2450′, the table 2452′, the chair 2454′, the window 2456′, size and shape of the room 2472′ in which the speaker is located, and other objects…, para. [0268]-[0269], virtual chair, table as example items layered in tangible/physical room of virtual reality environment);
               program instructions to identify a location within the generated plurality of scenarios associated with at least one received directional voice command within a plurality of directional voice commands associated with the plurality of virtual individuals (para. [0259]-[0261]; para.[0263]-[0264]); 
              Norris fails to explicitly disclose: program instructions to validate the identified location associated with the at least one received directional voice command using a corpus knowledge algorithm. 
             However, in an analogous art, Leblang discloses:
             program instructions to validate the identified location associated with the at least one received directional voice command using a corpus knowledge algorithm; Leblang discloses the use of authentication service to confirm within a degree of confidence a particular user’s location based on analysis of stored data and voice location data inputted into the system or server (Leblang col 2, lines 32- 47; col 3, lines 51-58 and col 22, lines 12-15).
          It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to combine the disclosed teaching of Leblang with the computer system of Norris because such combination would allow the use of authentication services and software (algorithm) to confirm the identified location based on voice and stored data inputs regarding the user (Leblang col 3, lines 45-58; col 22, lines 12-15).
         Per Claim 19, Norris, in view of Leblang, further discloses the computer system of claim 16, 
              Norris discloses wherein the program instructions to generate the plurality of scenarios comprise program instructions to generate a scenario for each sequence of developing events based on the analysis of the received directional voice command associated with each user within the plurality of users (para. [0118]; para. [0264]).
           Per Claim 20, Norris, in view of Leblang, further discloses the computer system of claim 16, 
             Norris discloses: wherein the program instructions to identify the location associated with the at least one received directional voice command comprise: program instructions to identify a location associated with the at least one received directional voice command based on a direction at a predetermined period of time in relation to the computing device (para. [0169]); 
            program instructions to identify a location associated with the at least one received directional voice command based on angular position at a predetermined period of time in relation to the computing device computing device (para. [0169]; para. [0172]).

2.        Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Norris in view Leblang and further in view of Lovitt et al US 2018/0366118 Al (“Lovitt”)
        Per Claim 3, Norris, in view of Leblang, discloses the computer-implemented method of claim 1,
            Norris, in view of Leblang, fails to disclose the claimed: wherein analyzing the received directional voice command comprises determining a request factor within the received directional voice command using an artificial intelligence voice assistance algorithm;
             However, in an analogous art, Lovitt discloses: wherein analyzing the received directional voice command comprises determining a request factor within the received directional voice command using an artificial intelligence voice assistance algorithm; Lovitt discloses the virtual assistant understanding (analyzing) a voice command provided by the first participant (user) pertains to a request while the participant is gazing at the virtual assistant avatar (Lovitt, [0081, lines 18-23)
           It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to combine the disclosed teaching of Lovitt with the method of Norris, in view of Leblang, because such combination would allow the services of the virtual assistant to be triggered and the user’s requests to be processed by way of the physical direction of the participant’s (user’s) voice command vice utilizing a triggered phrase (Lovitt, para. [0081]).
        Regarding Claim 4, Norris, in view of Leblang, discloses the computer-implemented method of claim 1,
            Norris, in view of Leblang, fails to disclose the claimed: further comprising dynamically transmitting a transcript associated with the received directional voice command to another computing device associated with a different user;
           However, in an analogous art, Lovitt discloses: further comprising dynamically transmitting a transcript associated with the received directional voice command to another computing device associated with a different user; Lovitt discloses the user configuring the action-taking module to access one or more user devices to automatically (dynamically) provide audio transcription of user commands (Lovitt 0031).   
          It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to combine the disclosed teaching of Lovitt with the method of Norris, in view of Leblang, because such combination would allow the system to automatically transcribe the audio provided by user commands and utterances (Lovitt, para. [0031]).
        Per Claim 10, Norris, in view of Leblang, discloses the computer program product of claim 9. 
           Norris, in view of Leblang, fails to disclose the claimed: wherein the program instructions to analyze the received directional voice command comprise program instructions to determine a request factor within the received directional voice command using an artificial intelligence voice assistance algorithm;
              However, in an analogous art, Lovitt discloses: wherein the program instructions to analyze the received directional voice command comprise program instructions to determine a request factor within the received directional voice command using an artificial intelligence voice assistance algorithm; Lovitt discloses the virtual assistant understanding (analyzing) a voice command provided by the first participant (user) pertains to a request while the participant is gazing at the virtual assistant avatar (Lovitt 70081, lines 18-23).
          It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to combine the disclosed teaching of Lovitt with the computer-implemented method of Norris, in view of Leblang, because such combination would allow the services of the virtual assistant to be triggered and the user’s requests to be processed by way of the physical direction of the participant’s (user’s) voice command vice utilizing a triggered phrase (Lovitt, para. [0081).
           Per Claim 11, Norris, in view of Leblang, discloses the computer program product of claim 9,
            Norris, in view of Leblang, fails to disclose the claimed: wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to dynamically transmit a transcript associated with the received directional voice command to another computing device associated with a different user;
             However, in an analogous art, Lovitt discloses: wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to dynamically transmit a transcript associated with the received directional voice command to another computing device associated with a different user; Lovitt discloses the user configuring the action-taking module to access one or more user devices to automatically (dynamically) provide audio transcription of user commands (Lovitt 70031). 
           It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to combine the disclosed teaching of Lovitt with the computer program product of Norris, in view of Leblang, because such combination would allow the system to automatically transcribe the audio provided by user commands and utterances (Lovitt, para. [0031]).
         Per Claim 17, Norris, in view of Leblang, discloses the computer system of claim 16,
          Norris, in view of Leblang, fails to disclose the claimed: wherein the program instructions to analyze the received directional voice command comprise program instructions to determine a request factor within the received directional voice command using an artificial intelligence voice assistance algorithm;
           However, in an analogous art, Lovitt discloses: wherein the program instructions to analyze the received directional voice command comprise program instructions to determine a request factor within the received directional voice command using an artificial intelligence voice assistance algorithm; Lovitt discloses the virtual assistant understanding (analyzing) a voice command provided by the first participant (user) pertains to a request while the participant is gazing at the virtual assistant avatar (Lovitt 70081, lines 18-23).
            It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to combine the disclosed teaching of Lovitt with the computer system of Norris, in view of Leblang, because such combination would allow the services of the virtual assistant to be triggered and the user’s requests to be processed by way of the physical direction of the participant’s (user’s) voice command vice utilizing a triggered phrase (Lovitt, para. [0081]).
         Per Claim 18, Norris, in view of Leblang discloses the computer system of claim 16. 
             Norris, in view of Leblang, fails to disclose the claimed: wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to dynamically transmit a transcript associated with the received directional voice command to another computing device associated with a different user;
             However, in an analogous art, Lovitt discloses: wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to dynamically transmit a transcript associated with the received directional voice command to another computing device associated with a different user; Lovitt discloses the user configuring the action-taking module to access one or more user devices to automatically (dynamically) provide audio transcription of user commands (Lovitt 70031).
             It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to combine the disclosed teaching of Lovitt with the computer system of Norris, in view of Leblang, because such combination would allow the system to automatically transcribe the audio provided by user commands and utterances (Lovitt, para. [0031]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658